Citation Nr: 1440783	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.S., Dr. N.J.




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to February 1946.  He died in September 2009.  The appellant is his surviving spouse.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the Lincoln, Nebraska RO.  The appellant testified before the undersigned at a Travel Board hearing in November 2012 along with L.S. and Dr. N.J.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's service connected posttraumatic stress disorder (PTSD) contributed or aggravated the coronary artery disease that resulted in his death.






CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Although the Veteran was not diagnosed with coronary artery disease or any other cardiac disability in service or within one year of separation, the medical evidence supports a relationship between the cardiac disability that caused the Veteran's death and his service-connected PTSD.  Notably, the appellant submitted a May 2012 letter from Dr. N.J., a retired cardiologist who also testified during the November 2012 hearing, indicating that PTSD is a "significant contributing factor to CAD, due to the stresses placed on the neuroendocrine system."  During the November 2012 hearing, Dr. N.J. further indicated that PTSD accelerates heart disease to the point that therapeutic interventions "won't have as great an effect to help."  He noted that "PTSD creates [an] unbelievable, continual stress on the cardiovascular system...to accelerate the disease and cause it to eventually have a fatal outcome."  

According to a July 2012 opinion of a VA cardiology fellow, there are "numerous studies that suggest that stress and anxiety can be contributors to coronary artery disease and worsening of heart disease."  Ultimately, the cardiology fellow opined that "it appears unlikely this gentleman's PTSD specifically caused his death, as well as it is likely not the major contributor for his coronary artery disease."  However, he indicated that the evidence was "unclear as to whether PTSD aggravated the coronary artery disease."

Accordingly, the Board finds that the evidence in this case is, at minimum, in equipoise regarding whether service connection for the Veteran's coronary artery disease as secondary to his service-connected PTSD is warranted.  38 C.F.R. §§ 3.310, 3.312(a) (2013).  Thus, the benefit-of-the-doubt will be resolved in the appellant's favor, and her claim for service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


